Citation Nr: 0020270	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for postoperative 
resection medial plica and partial medial meniscectomy of the 
left knee, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978, and from May 1979 to March 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the veteran's claim for an 
increased evaluation for postoperative resection medial plica 
and partial medial meniscectomy.  The RO assigned a 10 
percent evaluation, and the veteran appealed the issue of 
entitlement to an increased rating.  In May 1999, after 
additional evidence was received, the RO increased the 
veteran's evaluation to 20 percent.   However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


REMAND

A preliminary review of the record discloses that in June 
2000 the Board received records from the veteran dated in May 
2000 of medical treatment involving his left knee.  This 
evidence is new and pertinent to the veteran's claim and he 
requested that it be considered in his appeal.  The veteran 
has the right to have this evidence considered by the RO as 
an initial matter.  However, the veteran did not submit a 
written waiver of initial RO consideration of the new 
evidence.  See 38 C.F.R. § 20.1304(c) (1999).  Given the 
foregoing, the Board is required to return the case to the RO 
pursuant to 38 C.F.R. § 20.1304(c) to ensure initial 
consideration of this evidence by the RO.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO consider the evidence associated 
with the claims file since the February 
2000 Supplemental Statement of the Case, 
specifically the evidence recently 
received by the Board in June 2000 
without a waiver of initial RO review.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not express any opinion as to 
any ultimate disposition warranted, either favorable or 
unfavorable.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



